Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be WO 2014/057900 to Takahashi.
Takahashi teaches a radioisotope, Technetium 99m, isolation device comprising an initial introduction control part introducing an aqueous solution and an organic solvent (paragraphs 12-17); a mixing control part by heating and stirring a mixed solution (paragraph 21); a separation control part (paragraph 18); a taking out control part (paragraphs 18-19); an evaporation control part (paragraph 25); and an elution part (paragraph 23); wherein technetium generated by decay can be extracted again into the organic solvent for continuous isolation of the radioisotope (paragraph 50). 
Takahashi fails to teach applying ultrasonic to the mixed solution in addition to heating and stirring, the frequency of the ultrasonic applied being in the range of 10kHz to 50kHz; applying ultrasonic to the organic solvent in the evaporation control part in addition to heating the organic solvent; wherein the initial control part is configured to introduce the aqueous solution and the organic solvent in a weight ratio of 6:4 to 3:7. This increases a surface area of an interface between the aqueous solution and the organic solvent which in turns accelerates the extraction equilibrium of technetium 99m for the organic solvent (paragraphs 24-25 of applicant’s disclosure).
There was not found a teaching in the prior art suggesting modification of the conventional technetium 99m isolation systems in order to obtain the features of the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794